Title: To George Washington from John Parker, 9 February 1798
From: Parker, John
To: Washington, George



George Washington esq.
Philad[elphi]a Feb. 9th 1798(No. 253, Market street)

Permit me, great sir, to address you and solicit the honor of your name and patronage to the work which I am now engaged in—“The Journals of Congress” from the year 1775 to the present time, including the reports of the Heads of Departments &c. My undertaking has met with the encouragement of Mr Jefferson & the Committee of Congress to whom the printing the old Journals was referred—The assembly of this state have also shewn their opinion, by subscribing for a number of copies, for the use of the state.
Although I am convinced of the success of my proposals, yet the honor of your name to my list of patrons will be the greatest satisfaction I can feel—My terms are
It shall be printed in octavo volumes of 400 pages, on a good paper & new type, delivered in boards, at one dollar per volume. I am, sir with great respect your most obedient very humble servant

John Parker

